﻿178.	 Mr. President, permit me to extend our warm congratulations to you on your election to the high office of President of the General Assembly. Your elevation is a tribute to your vast experience and deep knowledge of the work of the United Nations as well as to the important role played by Yugoslavia in world affairs.
179.	I should also like to express my delegations deep appreciation of the distinction with which Ambassador Amerasinghe presided over the thirty-first session of the General Assembly, and for his contribution as President of the Third United Nations Conference on the Law of the Sea and in the Ad Hoc Committee on the Indian Ocean, to mention but a few of his many-sided achievements.
180.	The admission of Viet Nam and Djibouti to membership in the United Nations has moved us still closer to the goal of universal representation in the world Organization. Pakistan was in full sympathy with the epic struggle of the Vietnamese people and we are gratified to see this heroic nation take its rightful place in the United Nations. We also welcome the admission of the brotherly Republic of Djibouti, whose independence marks a further step in the process of decolonization.
181.	The world is, as always, in the process of change. Although the trend towards coexistence between the two major military blocs has been maintained over the last year, the relations between those blocs have not been altogether free of a degree of unease and suspicion reminiscent of a past era. In other parts of the world too, while there have been encouraging developments such as the signing of the Panama Canal treaties, persisting as well as new problems provoke anxious concern for peace. There is a general awareness that glaring inequalities in the distribution of political and economic power constitute the most serious threat to international stability and are in increasingly urgent need of correction and solution.
182.	With Pakistan, an acute political crisis followed the controversial elections of last March. Serious political discord and the threat of renewed violence compelled the armed forces of Pakistan to assume the responsibility for the administration of the country for an interim period. The objective was to restore a climate in which fair and free elections will be held, and thus to reinstate the process of democracy.
183.	The election campaign is now in progress in an atmosphere of complete freedom and security. The state of emergency, imposed as long ago as 1971, has recently been lifted. The head of the interim Government, General Mohammad Zia-ul-Haq, has declared and reiterated his firm resolve to transfer power to the elected representatives of the people after the national elections, scheduled for 18 October.
184.	The internal developments in Pakistan imply no change in our foreign policy, which is based on the purposes and principles of the United Nations Charter and dedicated to the strengthening of mutually advantageous relations with all countries of the world. In its very first policy pronouncement the interim Government affirmed its resolve to abide by all international agreements, commitments and undertakings entered into by predecessor Governments. As in the past, Pakistan continues to attach primary importance to the maintenance and further development of its relations with all the major Powers. And, in conformity with the deepest aspirations of the people of Pakistan, the interim Government is determined further to consolidate and reinforce fraternal ties with Iran, Turkey, the brotherly Arab States and other countries, especially those of the third world.
185.	A month ago Pakistan and Bangladesh initiated further steps to reinforce their close ties of faith, culture and a shared history. With Afghanistan we shall continue our endeavours to normalize relations on the basis of the principles of peaceful coexistence and good-neighbourliness.
186.	In relations between Pakistan and India, the process of normalization set into motion by the Simla Agreement of July 1972 has maintained satisfactory progress. Though inevitably gradual, the pace of normalization could accelerate, given a continuity of commitment to the universally recognized principles of mutual respect for sovereignty and independence and non-interference in internal affairs, and a peaceful settlement over Jammu and Kashmir. Pakistan will continue to strive for a just and honourable settlement of this 30-year-old dispute in accordance with the Simla spirit and on the basis of the relevant resolutions of the United Nations.
187.	It is recognized that lasting peace in the Middle East cannot be achieved without Israeli withdrawal from the occupied Arab territories, including the Holy City of Jerusalem, and the restoration of the legitimate rights of the Palestinian-people, including their right to establish a State of their own. For their part the Arabs have made a substantial concession by expressing their readiness to accept the right of all States in the region to live in peace with one another Security Council resolution 242 (1967) was adopted in the wake of the Israeli aggression of 1967 and reflected the weight of military victory. However, the decisions of the United Nations, taken together, and the policies of all major Powers and groups of countries postulate the threefold condition of Israeli withdrawal, a Palestinian State and peaceful coexistence for the settlement of the Arab-Israeli conflict. Yet, the hope for peace remains elusive. In respect of each of these conditions, Israeli policy has moved from ambiguity to intransigence. The notion that Israel should annex the West Bank because it was the site of the biblical lands of Judaea and Samaria is an assertion of the right of conquest and has nothing to do with peace and security among nations. Similarly, Israel's refusal to deal with the rightful and recognized representatives of the people of Palestine is intended to wipe out the very identity of a people with ancient and historic roots in occupied territories. The establishment of Jewish settlements on the West Bank and the extension of Israeli laws to that territory have the same end in view. The statements and actions of the new Israeli Government demonstrate clearly that Israel's objective is not security but expansion and domination. The United Nations is committed by its decisions to total Israeli withdrawal from occupied territories as also to the creation withdrawal from occupied territories as also to the creation of a sovereign Palestinian State. The General Assembly must therefore denounce the recent Israeli moves as illegal and as an obstacle to peace. They have been so denounced by Israel's closest supporters. Those obstacles must be removed if deepening frustration and tension are not to lead to yet another armed conflict in the area—a conflict whose political and economic consequences will be disastrous and are not likely to be confined to the region.
188.	In southern Africa as in the Middle East, a viable peace can be evolved only on the basis of principles which are enshrined in the Charter of the United Nations and form the basis of the pertinent decisions of the Organization. The question in Zimbabwe is the transfer of power to the representatives of the black majority, and in this context the maintenance of law and order during the transition period assumes particular importance. We believe that the Owen-Young proposals regarding arrangements for transfer of power to the majority community are a step in the right direction and contain positive elements. However, the provisions for a peaceful transition must allow no loop-holes that would permit the Smith regime to obstruct in any way the transition to majority rule in the shortest possible time. We consider that in the interests of all the inhabitants of Zimbabwe, whatever their race or affiliation, the United Nations should not shirk from taking firm action under Chapter VII of the Charter to defeat Mr. Smith's intransigence.
189.	Resolute action in accordance with United Nations resolutions, particularly Security Council resolution 385 (1976), is also necessary in the case of Namibia. The mediatory effort of the five Western Powers requires for its success that the world Organization should be prepared to act decisively at this stage. It is the leg3l and moral responsibility of the United Nations to supervise Namibia's transition to independence with the full participation of the legitimate representatives of the Namibian people, namely, the South West Africa People s Organization. We must also make it clear that the armed forces of South Africa have no right to be present in Namibia, nor is there any legal title for South Africa's retention of Walvis Bay.
190.	Apartheid and minority rule in South Africa are indeed at the heart of the crisis in southern Africa, and it is in this very bastion that the struggle is being waged most tenaciously. The Lagos Conference marks a further important success for the African peoples and nations in their long struggle against apartheid It is a struggle based on the highest principles of humanity, which Pakistan has supported with every means at its disposal, and we continue to express our strongest solidarity with the African peoples in their fight against the vicious doctrine and practice of apartheid.
191.	Events in South Africa are indeed coming to a head. The death, while in police custody, of Steven Biko is only the latest in a series of actions that can only be described as official murders. These actions demonstrate the brutal and inhumane nature of the South African regime. They symbolize the bravery and determination of those who oppose it. They also foretell their inevitable and ultimate triumph.
192.	Pakistan shares the growing concern with regard to human rights. It does not seem appropriate or fair, however, selectively to single out certain situations and to ignore even graver violations elsewhere. Nor can concern for the rights of individuals within States be permitted to diminish the tempo of the movement for the realization of the collective rights of peoples. The first priority must remain to secure equal rights and self-determination for oppressed peoples and to ensure the basic necessities for a life of dignity to the impoverished masses of the third world.
193.	It is tragic that in this era of technological miracles, the international community has been unable to provide for even the minimum needs of nearly half of humanity. The enormous gap in living standards between the rich and the poor is growing each day. According to World Bank projections, during the decade ending in 1985 the annual per capita incomes of the developed countries are expected to grow by $2,600 as against a mere $30 for the poor countries.
194.	Despite the adoption of the International Development Strategy, the Declaration and Programme of Action on the New International Economic Order and the consensus of the seventh special session, very little has been done in concrete terms to meet the pressing problems of the third world, and nothing to rectify the underlying causes. The agreements reached at the Conference on International Economic Co-operation were limited both in scope and substance. The 18 months of negotiations in Paris reflected the continuing divergence between the declarations and the actions of the developed countries. The resumed thirty-first session was unable to agree even on a common evaluation of the results of the Paris Conference.
195.	Indeed, the policies of the developed countries have registered a marked regression. Aid levels have stagnated at less than half the agreed target; the distribution of international financial reserves remains as inequitable as ever; and there is an ominous trend towards protectionism apparent in the developed countries. This, together with spiralling import prices, an alarming debt burden, imported inflation and depressed commodity markets have confronted the poorest countries with large financial deficits and reduced their already marginal growth rates. Their balance-of-payments deficits now amount to $10 billion, and per capita incomes do not grow by more than 2 to 3 per cent. Solutions to these problems must be found if economic and political disruption is to be averted over a large area of the world.
196.	The developing countries have increasingly come to recognize that their salvation lies in a collective endeavour to promote economic co-operation and to strengthen their own unity and solidarity. Pakistan is convinced that both these objectives can be significantly advanced through a summit meeting of the developing countries.
197.	The foreign ministers of the developing countries are to meet in the next two days to consider, among other things, the means of reviving the momentum in the North-South dialogue. We believe that the General Assembly at its current session should identify the key areas in which progress should be made and evolve guidelines for the forthcoming negotiations to be held in various international bodies. In our view, urgent action is imperative in the areas of the transfer of resources, debt, monetary reform, trade in commodities and manufactures, the transfer of technology and industrialization.
198.	In the Programme of Action towards the goal of a more equitable system of international economic relations, the transfer of technology from the developed to the developing nations is of crucial importance. No country should be hindered in choosing for itself the kind of technology that is appropriate to its needs. It is, therefore, a matter of concern that during the last two years the London Club has devised unilateral restrictions on the transfer of nuclear technology, particularly to the developing countries. At two recent scientific conferences held at Persepolis and at Salzburg, it was the general consensus that nuclear energy was competitive with the other sources of energy and that it was vitally needed by countries deficient in fossil fuels. It was also recognized that those countries embarking on nuclear power programmes must be able to count on the timely availability of adequate supplies of nuclear fuel and the services of the nuclear fuel cycle in order to assure a degree of independence from energy imports. FORATO - that is, the European Atomic Forum —took the lead to asserting that:
 ... an economic use of nuclear fuels by means of recycling, reprocessing and advanced reactors represents
for most [of the European countries] not  only assets but a real need which they cannot renounce .
FORATOM went on to say that this was all the more important economic progress in the developing
countries.
199.	The danger of the proliferation of nuclear weapons does not arise from those countries that have submitted their facilities to IAEA safeguards. The danger arises from those other countries which do not have safeguarded nuclear fuel cycle facilities. Yet, it is not these threshold nuclear-weapon Powers that are the focus of attention. Paradoxically, it is the countries that accept international safeguards that are the target of a policy of pressure and discriminatory restraints. Demands have been made that agreements and contracts relating to the transfer of nuclear technology, even though subject to the most stringent international safeguards, should be abrogated or renegotiated.
200.	In some cases the nuclear suppliers have unilaterally terminated supplies and services in violation of their solemn undertakings, threatening to shut down essential services facilities or to abandon their completion, as a form of pressure to secure compliance with their demands.
201.	The repudiation of binding contracts would not only erode confidence in the sanctity of international agreements, but would create the most serious reservations in the minds of the developing countries. There is no justification for denying to the poor nations what the rich nations find no reason to deny to themselves. If countries with abundant reserves of coal, gas and oil cannot renounce reprocessing and recycling, is it right and just to force the developing countries which lack such conventional sources of energy to renounce for all time the possibility of benefiting from the nuclear fuel cycle?
202.	This is the issue facing Pakistan, a developing country seriously deficient in fossil fuels and therefore in need of developing its peaceful nuclear power programme. It has contracted for the acquisition of a small reprocessing plant under the strictest possible safeguards, which have been approved by the IAEA. Pakistan has no nuclear facilities outside international inspection, unlike certain other countries which possess entirely unsafeguarded nuclear cycles. Pakistan's record in the observance of safeguards is impeccable. Pakistan's efforts to strengthen the non-proliferation regime established by the non-proliferation Treaty are well-known. Also, Pakistan was the prime mover in the convening of the Conference of Non-Nuclear-Weapon States. It is the proponent of the move to create a nuclear-weapon-free zone in South Asia which would free the entire  region from the danger of proliferation. It has sought to strengthen the security of the non-nuclear States and to reduce the inducement for them to acquire the nuclear option. Consequently, there is no danger of proliferation from Pakistan.
203.	The twin objectives of harnessing nuclear energy in the service of mankind and at the same time preventing its diversion to military purposes can and must be fully reconciled. My delegation would suggest that at its current session, the General Assembly approve a set of principles for the transfer of nuclear technology and facilities for peaceful purposes. These could include the following: international co-operation to ensure the optimum use of nuclear energy for power generation and other peaceful applications; the determination by each State, without
15 Hold at Geneva from 29 August to 28 September 1968.
external interference, of its own nuclear energy needs and programmes; the application of universally determined and accepted safeguards to the nuclear facilities of non-nuclear States; non-discrimination in the conditions for the supply of nuclear equipment and technology to recipient States; and respect for the sanctity of international agreements and contracts.
204.	The proposals for the creation of nuclear-weapon- free zones in Africa, the Middle East and South Asia have acquired even greater urgency in view of the reported preparations by South Africa to explode a nuclear device. No less immediate is the danger in the Middle East and in South Asia. We, therefore, urge the major nuclear Powers and their allies to adopt a more positive position on these proposals.
205.	At its thirty-first session, the General Assembly called for consultations among the States of South Asia with a view to establishing a nuclear free zone in the region. Despite the willingness of most of the regional States to enter into such consultations, a meeting for this purpose has not yet been found possible. We have noted the declarations of Prime Minister Desai of India, expressing a commitment not to develop nuclear weapons. For our part, we have always felt that this commitment and those given by the other States of South Asia need to be embodied in a formal multilateral instrument. Our proposal for the establishment of a South Asian nuclear-weapon-free zone offers complete assurance against the proliferation of nuclear weapons.
206.	More resolute action is also required to establish a zone of peace in the Indian Ocean. The stability of this vital area cannot but be affected by the military presence of outside Powers and the encouragement of hegemonic tendencies within the region. The creation of a zone of peace would therefore require the elimination of both these dangers as well as the prohibition of nuclear weapons from the area. We note that the super-Powers have initiated bilateral consultations on the subject of their military presence in the Indian Ocean. We believe, however, that full consultations on this entire question should take place in the Ad Hoc Committee with the participation of all the States concerned.
207.	The ever growing nuclear arsenals of the two superpowers pose the gravest threat to international peace and security. While we note that the United States and the USSR will do nothing incompatible with the Agreement reached at the first round of the SALT talks after it expires in the next few days, we are concerned that the Vladivostok agreements are yet to be translated into an accord at the second round of the SALT talks. Nor have the two super-Powers come to grips with the crucial problem of actual reductions in their nuclear-weapon stockpiles and delivery systems. We cannot but express our disappointment that they have not yet been able, even 10 years after their solemn pledge in the non-proliferation Treaty, to bring about nuclear disarmament. The proposal put forward by President Carter in this forum on 17 March for deep reductions in the nuclear offensive systems of each side, was, in our view, praiseworthy in the spirit of its general approach. Any agreement would, of course, need to respect the central principle that each step of nuclear disarmament is not to the advantage of one side or at the expense of the other. So we note with satisfaction from Foreign Minister Gromyko's statement of this morning [8th meeting] that the Soviet Union for its part has found it possible to come forward with its proposals for actual reductions of such weapon systems.
208.	Pakistan has consistently endeavoured to strengthen the non-proliferation regime established by the Treaty on the non-proliferation of Nuclear Weapons and by Security Council resolution 255 (1968) on security assurances to non-nuclear-weapon States. The two instruments constitute an integral whole. Since that time, we have tried our best to focus attention on the imperative need to strengthen this Security Council resolution in order to make the assurances more credible. As a result of efforts extending over a decade, Pakistan was able to promote, at the last session of the General Assembly, a wide measure of consensus on a resolution putting forward a specific formula. We would again urge the nuclear Powers to give serious consideration, as invited by this resolution, to extending an undertaking not to use or threaten to use nuclear weapons against those non-nuclear States which are not parties to the nuclear security arrangements of some nuclear Powers.
209.	The Charter of the United Nations conceives of a just and stable structure of international peace and security built on the universal principles of sovereign equality and independence of States. Such a structure of peace is incompatible with hegemony or assertions of regional predominance. In this context I cannot help but deprecate statements which seek to confer pre-eminent status to one or the other country in this or that region. The award of such a role clearly undermines the principle of sovereign equality upon which relations between States, large or small, are based. Far from contributing to stability in South Asia, such doctrines do a disservice to the process of reconciliation and peace. My delegation feels that the forthcoming special session on disarmament should, in its declaration, commit all States to eschew attempts at domination of any kind.
210.	The policy of selective denial of arms will merely aggravate military imbalances, and will heighten a sense of insecurity in those countries which are adversely affected. Regional tensions and instability are the almost inevitable consequence. We believe that a coherent and even-handed policy of restricting arms sales should not be divorced from the indigenous military production capability of the recipient State. Armaments, whether produced at home or imported from abroad, serve precisely the same purpose. A great majority of developing countries do not manufacture defence equipment themselves. Equal restrictions on arms transfer to these countries could have an unequal effect and leave them virtually defenseless.
211.	The forthcoming special session of the General Assembly on disarmament provides the opportunity not only to formulate a political declaration and action programme but also to achieve some meaningful agreements on specific proposals for limitation and control of armaments and disarmament on a global as well as a regional basis. The special session can also serve to strengthen the non-proliferation regime established by the non-proliferation Treaty. To these ends, the special session of the General Assembly on disarmament should, in our opinion, address itself inter alia to concrete measures such as creation of zones of peace and of nuclear-weapon-free zones in Africa, the Middle East, South Asia and the South-West Pacific; formulation of credible security assurances for non-nuclear-weapon States; and the promotion of regional negotiations on mutual and balanced reduction of military forces, armaments and expenditures.
212.	In case the special session of the Assembly fails to reach some concrete agreements on these issues, it may become necessary to consider the reconvening of the Conference of Non-Nuclear-Weapon States to consider measures by which their security can be safeguarded in the nuclear era.
213.	The world situation continues to be dominated by the challenge of unfulfilled hopes. It presents a picture of striking contrasts. Colonial empires have fallen to the forces of freedom. But political independence has not assured the emergent nations full control over their destiny. These nations remain subject to an inequitable economic system which was designed to serve the aims of domination and exploitation. Their security is constantly exposed to the pulls and pressures of the politics of power.
214.	The promise held out by the Charter of a community of nations acting collectively to safeguard peace and promote prosperity throughout the world still remains a distant goal. This promise can—and it must-be realized. Those States which possess greater power have the greatest obligation to work towards a just and stable world order. Their policies and actions, if inspired by a vision of an interdependent world, can make an immense contribution to the realization of this objective. Yet, it is always the weak and the dispossessed who must struggle for change. Thus, the countries of the third world, too, have an equal responsibility to bring to bear their distinctive contribution to the collective efforts for a better world.
215.	Pakistan is committed to this objective of a democratic and equitable world order. We shall continue to work actively for this goal within and outside the United Nations.
 

	